IN THE SUPREME COURT OF THE STATE OF DELAWARE

  NA-QUAN LEWIS,                            §
                                            §
        Defendant Below,                    §   No. 369, 2018
        Appellant,                          §
                                            §   Court Below—Superior Court
        v.                                  §   of the State of Delaware
                                            §
  STATE OF DELAWARE,                        §   Cr. ID No. 1606013385
                                            §
        Plaintiff Below,                    §
        Appellee.                           §

                           Submitted: September 17, 2018
                           Decided: November 15, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                    ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, the Court concludes that the judgment below

should be affirmed on the basis of the Superior Court’s well-reasoned order, dated

June 8, 2018, summarily dismissing the appellant’s first motion for postconviction

relief under Superior Court Criminal Rule 61.

      NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:


                                       /s/ James T. Vaughn, Jr.
                                             Justice